     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     JABARI MONSON
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                        )   Case No. 2:19-mj-014 EFB
                                                      )
11                  Plaintiff,                        )   STIPULATION AND [PROPOSED] ORDER
                                                      )   TO CONTINUE PRELIMINARY HEARING
12         v.                                         )   AND EXCLUSION OF TIME
                                                      )
13   JABARI MONSON and SAUDIA                         )   Date: May 7, 2019
     MONSON,                                          )   Time: 2:00 p.m.
14                                                    )   Judge: Hon. Allison Claire
                    Defendants                        )
15                                                    )
16
17           Plaintiff, United States of America, by and through Assistant United States Attorney
18   Grant Rabenn, and Defendants, Jabari Monson, through his attorney Lexi P. Negin, Assistant
19   Federal Defender and Saudia Monson, through her attorney, Michael Long, hereby stipulate to
20   continue the Preliminary Hearing set for May 7, 2019 to June 18, 2019, at 2:00 p.m.
21           The parties agree that the time beginning May 7, 2019 extending through June 18, 2019,
22   should be excluded from the calculation of time under the Speedy Trial Act. Further, the
23   Defendants consent to an extension of the time for a Preliminary Hearing until June 18, 2019.
24   Fed.R.Crim.P. 5.1(d). The parties submit that the ends of justice are served by the Court
25   excluding such time, so that they may have reasonable time necessary for effective preparation,
26   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). In particular,
27
28
      Stipulation and Order to Continue Preliminary       -1-
      Hearing and Exclusion of Time
1    the time is required so that the parties can conduct investigation and review discovery. Mr.
2    Monson and Mrs. Monson consent to this continuance.
3            The parties stipulate that the interests of justice outweigh the interest of the public and the
4    defendant in a speedy trial, 18 U.S.C. § 3161(b) and (h)(7)(A), and further that this good cause
5    outweighs the public’s interest in the prompt disposition of criminal cases. Fed.R.Crim.P. 5.1(d).
6            IT IS SO STIPULATED.
7
8    Dated: April 30, 2019                            HEATHER E. WILLIAMS
                                                      Federal Defender
9
10                                                    /s/ Lexi P. Negin
                                                      LEXI P. NEGIN
11                                                    Assistant Federal Defender
                                                      Attorney for JABARI MONSON
12
13   Dated: April 30, 2019                            /s/Michael D. Long
                                                      MICHAEL D. LONG
14                                                    Attorney for SAUDIA MONSON

15
16
     Dated: April 30, 2019                            MCGREGOR W. SCOTT
17                                                    United States Attorney

18                                                    /s/ Grant Rabenn
                                                      GRANT RABENN
19                                                    Assistant United States Attorney
20                                                    Attorney for Plaintiff

21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary     -2-
      Hearing and Exclusion of Time
1                                                     ORDER
2            The Court has read and considered the Stipulation to Continue the Preliminary Hearing
3    Pursuant to Rule 5.1(d) and Exclusion of Time. The Court finds that the Defendants consent to
4    the extension of time for the Preliminary Hearing under Federal Rule of Criminal Procedure,
5    Rule 5.1(d). The Court hereby finds that the Stipulation, which this Court incorporates by
6    reference into this Order, demonstrates good cause for an extension of time for the preliminary
7    hearing date pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure.
8            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the
9    interests of justice served by granting this continuance outweigh the best interests of the public
10   and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4. The Court
11   further finds that the extension of time would not adversely affect the public interest in the
12   prompt disposition of criminal cases.
13           THEREFORE, FOR GOOD CAUSE SHOWN:
14           1. The preliminary hearing is continued to June 18, 2019, at 2:00 p.m.
15           2. The time between May 7, 2019, and June 18, 2019, shall be excluded from calculation
16   pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4.
17           3. Defendants shall appear at that date and time before the Magistrate Judge on duty.
18
             IT IS SO ORDERED.
19
20   Dated: April 30, 2019
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary    -3-
      Hearing and Exclusion of Time
